Name: Council Regulation (EC) No 1224/98 of 8 June 1998 amending Regulation (EC) No 56/98 laying down, for 1998, certain measures for the conservation and management of fishery resources applicable to vessels flying the flag of Lithuania
 Type: Regulation
 Subject Matter: Europe;  fisheries;  maritime and inland waterway transport;  environmental policy
 Date Published: nan

 ¬ ¬EN Official Journal of the European CommunitiesL 168/14 13. 6. 98 COUNCIL REGULATION (EC) No 1224/98 of 8 June 1998 amending Regulation (EC) No 56/98 laying down, for 1998, certain measures for the conservation and management of fishery resources applicable to vessels flying the flag of Lithuania THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 3760/92 of 20 December 1992 establishing a Community system for fisheries and aquaculture (1), and in particular Article 8(4) thereof, Having regard to the proposal from the Commission, Whereas, in accordance with the procedure provided for in the Agreement on fisheries relations between the Euro- pean Community and the Republic of Lithuania (2), and in particular Articles 3 and 6 thereof, the Community and Lithuania have held consultations concerning their mutual fishing rights for 1998 and the management of common living resources; Whereas Regulation (EC) No 56/98 (3) allocates, for 1998, certain catch quotas in Community waters to vessels flying the flag of Lithuania and the conditions under which they can be fished; Whereas the Parties have had further consultations on licensing conditions for Lithuanian vessels, fishing in Community waters; Whereas these consultations have been concluded and, as a result, the maximum number of Lithuanian transport refrigerator vessels has been increased; Whereas Regulation (EC) No 56/98 should therefore be amended accordingly, HAS ADOPTED THIS REGULATION: Article 1 Annex I to Regulation (EC) No 56/98 is hereby replaced by the Annex to this Regulation. Article 2 The Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Luxembourg, 8 June 1998. For the Council The President J. CUNNINGHAM (1) OJ L 389, 31. 12. 1992, p. 1. Regulation as amended by the 1994 Act of Accession. (2) OJ L 332, 20. 12. 1996, p. 7. (3) OJ L 12, 19. 1. 1998, p. 95. ¬ ¬EN Official Journal of the European Communities L 168/1513. 6. 98 ANNEX ANNEX I Lithuanian catch quotas and licences for 1998 Fishing zone of the Member States of the Community Species Area within whichfishing is authorised Quantity (tonnes) Number of licences ( 3) Cod ICES III(d) (1) 1 350 70 (50) Herring ICES III(d) (1) 500 Sprat ICES III(d) (1) 4 000 Salmon ICES III(d) (1) 500 (2) (1) Beyond 12 nautical miles from the baselines from which the territorial sea is measured and south of 59H 30Y North. (2) Number of individual fish. (3) The number of licences and special fishing permits valid at any given time is mentioned between brackets. In addition, a maximum of five transport refrigerator vessels will be authorised in the herring and sprat fisheries, but no more than four vessels will be authorised at any given time.